DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed November 18, 2022.
In view of the Amendments to the Claims filed November 18, 2022, the rejections of claims 1-4, 11, and 13-26 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 15, 2022 have been withdrawn.
In view of the Amendments to the Claims filed November 18, 2022, the rejections of claims 1-4, 11, and 13-26 under 35 U.S.C. 103 previously presented in the Office Action sent September 15, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-4, 11, 14-21, 23, 24, and 26-30 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recite, “each line portion as a smaller width than each core layer of the plurality of interconnectors”. Appropriate correction is required.
Amending “each line portion as a smaller width than each core layer of the plurality of interconnectors” to “each line portion has a smaller width than each core layer of the plurality of interconnectors” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites, “wherein the solder layer has a small thickness coating an upper surface of the core layer, the small thickness being equal to 20% or less of the width of the core layer”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a solder layer having a small thickness coating an upper surface of the core layer, the small thickness being equal to 20% or less of the width of the core layer.
The specification teaches a solder layer having a nonuniform thickness coating the core layer (see for example Fig. 5 depicting a thickness of the solder layer at an upper surface of the core layer being different from a thickness of the solder layer on other surfaces of the core layer). 
The specification generally teaches solder layer 142b may have a small thickness that is 20% or less of the width of the core layer 142b.
However, the specification does not teach that the thickness at the upper surface of the core layer, which is depicted as a different thickness than on other surfaces of the core layer, is 20% or less of the width of the core layer 142b. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 27, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the solder layer" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one “solder layer” previously recited (see claim 1 “wherein each of the plurality of interconnectors comprises a core layer coated by a solder layer”), it is unclear as to what “the solder layer” recited on line 2 of claim 21 is referring to.
Amending “the solder layer” to “each solder layer” would overcome the rejection. 
Claim 27 recites the limitation "the core layer" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one “core layer” previously recited (see claim 1 “wherein each of the plurality of interconnectors comprises a core layer coated by a solder layer”), it is unclear as to what “the core layer” recited on line 1 of claim 27 is referring to.
Amending “the core layer” to “each core layer” would overcome the rejection.
Claim 28 recites the limitation "the solder layer" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one “solder layer” previously recited (see claim 1 “wherein each of the plurality of interconnectors comprises a core layer coated by a solder layer”), it is unclear as to what “the solder layer” recited on line 1 of claim 28 is referring to.
Amending “the solder layer” to “each solder layer” would overcome the rejection.
Claim 28 recites the limitation "the core layer" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one “core layer” previously recited (see claim 1 “wherein each of the plurality of interconnectors comprises a core layer coated by a solder layer”), it is unclear as to what “the core layer” recited on line 2 of claim 28 is referring to.
Amending “the core layer” to “each core layer” would overcome the rejection.
Claim 30 recites the limitation "the solder layer" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one “solder layer” previously recited (see claim 1 “wherein each of the plurality of interconnectors comprises a core layer coated by a solder layer”), it is unclear as to what “the solder layer” recited on line 2 of claim 30 is referring to.
Amending “the solder layer” to “each solder layer” would overcome the rejection.
Claim 30 recites the limitation "the pad portion" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one “pad portion” previously recited (see claim 1 “a plurality of pad portions”), it is unclear as to what “the pad portion” recited on line 2 of claim 30 is referring to.
Amending “the pad portion” to “the plurality of pad portions” would overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 15, 18-21, 24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishikawa et al. (JP 2016-186842 A) and Ishihara et al. (JP 2000-261012 A).
With regard to claim 1, Mu et al. discloses a solar cell panel comprising:
a plurality of solar cells (see [0040] “solar cells”), 
a plurality of interconnectors for electrically connecting the plurality of solar cells to each other in a first direction (see [0037] teaching wiring members), wherein each of the plurality of solar cells includes:
a semiconductor substrate (see [0035] teaching semiconductors such as silicon based solar cells which would necessarily include a silicon substrate cited to read on the claimed “semiconductor substrate”);
a plurality of first metal electrode lines extending in the first direction (see [0040] teaching using a plurality of fingers only without bus bars for a front surface electrode; see instant specification teaching first electrode lines 423 which runs in one direction and does not have any electrodes crossing the plurality of first electrode lines 423; similarly, the cited plurality of fingers taught in [0040] of Mu et al. are cited to read on the claimed “first metal electrode lines” because, like the structure of the instant invention, the plurality of fingers taught in [0040] only run in one direction and do not have any electrodes crossing the plurality of fingers in the perpendicular direction; see [0036] teaching metal materials for front surface electrode), and wherein
there is no finger electrode disposed on the substrate and in the second direction perpendicular to the first direction (see [0040] teaching using a plurality of fingers only without bus bars for a front surface electrode which is cited to provide for the claimed “there is no finger electrode disposed on the substrate and in the second direction perpendicular to the first direction” as there is no electrode disposed on the substrate and in the second direction perpendicular to the first direction).

Mu et al. teaches a general solar cell design combined with surface electrodes without bus bars but does not disclose the specifically claimed plurality of solar cells each including first and second conductive areas and first and second transparent conductive oxide layers.
However, Ishikawa et al. discloses a solar cell panel (see Fig. 1 and Fig. 3) and discloses 
a plurality of solar cells (see Fig. 3 depicting a plurality of solar cells 10), wherein each of the plurality of solar cells includes: 
a semiconductor substrate (see Fig. 1 detailing the structure of each cited first and second solar cell 10 having a substrate 11 cited to read on the claimed “semiconductor substrate”; see [0050] “n-type single crystal silicon substrate 11”); 
a first conductive area disposed on a first surface of the semiconductor substrate (13a depicted in Fig. 1 as disposed on, or in close proximity, a first top surface of the cited semiconductor substrate 11; see [0053] “p-type amorphous silicon layer 13a”); 
a second conductive area disposed on a second surface of the semiconductor substrate which is opposite the first surface of the semiconductor substrate (13b depicted in Fig. 1 as disposed on, or in close proximity, a second bottom surface of the cited semiconductor substrate 11 which is opposite the cited first top surface of the semiconductor substrate 11; see [0053] “n-type amorphous silicon layer 13b”);
a first transparent conductive oxide layer disposed on the first conductive area (14a depicted in Fig. 1 as disposed on, or in close proximity, the cited first conductive area 13a; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); 
a second transparent conductive oxide layer disposed on the second conductive area (14b depicted in Fig. 1 as disposed on, or in close proximity, the cited second conductive area 13b; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); and 
a plurality of first metal electrode lines (15a, Fig. 1; see [0013]) 
extending in a first direction on the first transparent conductive oxide layer, respectively (see Fig. 1 depicting the cited plurality of first metal electrode lines 15a extending in a first direction on the cited first transparent conductive oxide layer 14a), and wherein
each of the plurality of first metal electrode lines is electrically connected to an adjacent first metal electrode line via only the first transparent conductive oxide layer on one semiconductor substrate without a finger electrode (such as exemplified in Fig. 3, each of the corresponding plurality of first metal electrode lines, corresponding to cited plurality of first metal electrode lines 15a, is electrically connected to an adjacent first metal electrode line via only the cited first transparent conductive oxide layer 14a on the semiconductor substrate without a finger electrode), and wherein 
there is no finger electrode disposed on the first transparent conductive oxide layer and in the second direction perpendicular to the first direction (the structure depicted in Fig. 1 and Fig. 3 is cited to read on the claimed “there is no finger electrode disposed on the first transparent conductive oxide layer and in the second direction perpendicular to the first direction” because there is no other electrode disposed on the cited first transparent conductive oxide layer and in the second direction perpendicular to the cited first direction).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the solar cell design of Mu et al. for the solar cell design of Ishikawa et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a solar cell design in a solar cell module of interconnected solar cells, supports a prima facie obviousness determination (see MPEP 2143 B). 
Mu et al., as modified above, does not teach the specifically claimed shape of the plurality of first metal electrode lines.
However, Ishihara et al. discloses a solar cell panel (see Title). Ishikawa et al. discloses a plurality of first metal electrode lines 5/5’ integrated with a plurality of interconnectors 7/7’ (see Fig. 4), wherein each of the plurality of interconnectors 7/7’ is connected to overlap only one metal electrode line 5/5’ respectively among the plurality of first metal electrode lines (Fig. 4). 
Ishihara et al. discloses wherein the plurality of first metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first direction and plurality of line portions that interconnects the plurality of pad portions, and wherein each pad portion has a large width than the plurality of interconnectors, and the line portion has a smaller width than the plurality of interconnectors (see Fig. 4 and annotated Fig. 4 below depicting the cited plurality of first metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first horizontal direction and plurality of line portions that interconnects the cited plurality of pad portions, and wherein each cited pad portion has a large width than the cited plurality of interconnectors 7, and the each of the cited line portions has a smaller width than the cited plurality of interconnectors 7).

    PNG
    media_image1.png
    725
    1144
    media_image1.png
    Greyscale

Annotated Fig. 4

Ishihara et al. teaches the plurality of electrode lines shaped with pad portions and line portions is to tailor interconnector fixing strength and peeling (see [0003).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified shape of the plurality of first metal electrode lines and plurality of interconnectors in the solar cell panel of Mu et al., as modified above, to include the shape of the plurality of electrode lines with pad portions and line portions of Ishihara et al. because it would have led to tailoring fixing strength and peeling of the plurality of interconnectors.
Mu et al., as modified above, does not specifically teach the diameter of the plurality of wiring interconnectors.
However, Ishikawa et al. teaches the plurality of interconnectors have a diameter ranging from 100 um to 300 um (see [0018] exemplifying “0.1-0.3 mm” for the conductor which is cited to read on the claimed “the plurality of interconnectors have a diameter ranging from 100 um to 300 um” because the cited plurality of interconnectors comprise a diameter within the claimed range of “100 um to 300 um”, such as “0.1-0.3 mm”) and teaches the diameter directly affects hindering light reception (see [0018]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the diameter of the plurality of interconnectors in the panel of Mu et al., as modified above, and arrive at the claimed range for diameter through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the hindering of light reception.
Mu et al., as modified above, does not discloses wherein each of the plurality of interconnectors comprises a core layer coated by a solder layer. 
However, Ishikawa et al. wherein a plurality of interconnectors (31, Fig. 3) includes a core layer formed of a metal (see [0016] such as copper wire) and a solder layer coating a surface of the core layer (see [0013] teaching metal containing coating on the cited core layer cited to read on the claimed “solder layer” as it coats a surface of the cited core layer, electrically and physically joins electrically conductive surfaces, and contains metal). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the core layer/solder layer material of Ishikawa et al. for the material of the plurality of interconnectors of Mu et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material of interconnectors interconnecting solar cells, supports a prima facie obviousness determination (see MPEP 2144.07).
Mu et al., as modified above, teaches the plurality of interconnectors are connected to the plurality of first metal electrode lines, respectively, via the solder layer of the plurality of interconnectors as the cited solder layer is an outer coating of the cited interconnectors which connects, or joins/couples, the cited interconnectors to the cited plurality of metal electrode lines.
Mu et al., as modified above, teaches “wherein each pad portion has a larger width than each core layer of the plurality of interconnectors” because Ishihara et al. teaches each pad portion has a larger width than the plurality of interconnectors 7 (Fig. 4 and annotated Fig. 4 above) which, when the material of the interconnector is selected to include the cited core/coating material of Ishikawa et al., provides for each pad portion having a larger width than each interconnector which includes the core layer within the material of the interconnector. 
Mu et al., as modified above, teaches “each line portion as a smaller width than each core layer of the plurality of interconnectors” because Ishihara et al. teaches each line portion has a smaller width than the plurality of interconnectors 7 (Fig. 4 and annotated Fig. 4 above) which, when the material of the interconnector is selected to include the cited core/coating material of Ishikawa et al., provides for each line portion having a smaller width than each interconnector which includes the core layer within the material of the interconnector.
Mu et al., as modified above, teaches “wherein a maximum width of each solder layer of the plurality of interconnectors is less than a maximum width of each pad portion” because Ishihara et al. teaches a maximum width of each of the plurality of interconnectors 7 is less than a maximum width of each pad portion (Fig. 4 and annotated Fig. 4 above) which, when the material of the interconnector is selected to include the cited core/coating material of Ishikawa et al., provides for a maximum width of each of the plurality of interconnectors, which includes the solder layer within the material of the interconnector, being less than a maximum width of each pad portion.
With regard to claim 11, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified by Ishikawa et al. above, discloses wherein
each solder layer of the plurality of interconnectors is disposed on a surface of the plurality of pad portion that are opposite a remaining surface facing the first transparent conductive oxide layer and is not disposed on a side surface of the plurality of pad portions (the cited solder layer of the plurality of interconnectors is disposed on a upper surface of the cited plurality of pad portion of the cited plurality of metal electrode lines modified by Ishihara et al. that are opposite a remaining lower most surface facing the cited first transparent conductive oxide layer 14a and is not disposed on a side surface of the cited plurality of pad portions especially since the shape of the interconnectors in Ishihara et al. are smaller than the cited plurality of pad portions).
With regard to claim 15, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein
each of the plurality of interconnectors is electrically connected to an adjacent interconnectors via only the first transparent conductive oxide layer on one semiconductor substrate (the cited plurality of interconnectors is cited to read on the claimed “electrically connected to an adjacent interconnectors via only the first transparent conductive oxide layer on one semiconductor substrate” as Ishikawa et al. teaches the cited interconnects electrically connected to an adjacent interconnectors via only the first transparent conductive oxide layer on the semiconductor substrate as exemplified in Fig. 3, which would correspond to the interconnectors adhered to the plurality of metal lines of Mu et al., as modified above).
With regard to claim 18, Mu et al. discloses a solar cell panel comprising:
a plurality of solar cells (see [0040] “solar cells”), 
a plurality of interconnectors for electrically connecting the plurality of solar cells to each other in a first direction (see [0037] teaching wiring members), wherein each of the plurality of solar cells includes:
a semiconductor substrate (see [0035] teaching semiconductors such as silicon based solar cells which would necessarily include a silicon substrate cited to read on the claimed “semiconductor substrate”);
a plurality of first metal electrode lines extending in the first direction (see [0040] teaching using a plurality of fingers only without bus bars for a front surface electrode; see instant specification teaching first electrode lines 423 which runs in one direction and does not have any electrodes crossing the plurality of first electrode lines 423; similarly, the cited plurality of fingers taught in [0040] of Mu et al. are cited to read on the claimed “first metal electrode lines” because, like the structure of the instant invention, the plurality of fingers taught in [0040] only run in one direction and do not have any electrodes crossing the plurality of fingers in the perpendicular direction; see [0036] teaching metal materials for front surface electrode), and wherein
there is no finger electrode disposed on the substrate and in the second direction perpendicular to the first direction (see [0040] teaching using a plurality of fingers only without bus bars for a front surface electrode which is cited to provide for the claimed “there is no finger electrode disposed on the substrate and in the second direction perpendicular to the first direction” as there is no electrode disposed on the substrate and in the second direction perpendicular to the first direction).

Mu et al. teaches a general solar cell design combined with surface electrodes without bus bars but does not disclose the specifically claimed plurality of solar cells each including first and second conductive areas and first and second transparent conductive oxide layers.
However, Ishikawa et al. discloses a solar cell panel (see Fig. 1 and Fig. 3) and discloses 
a plurality of solar cells (see Fig. 3 depicting a plurality of solar cells 10), wherein each of the plurality of solar cells includes: 
a semiconductor substrate (see Fig. 1 detailing the structure of each cited first and second solar cell 10 having a substrate 11 cited to read on the claimed “semiconductor substrate”; see [0050] “n-type single crystal silicon substrate 11”); 
a first conductive area disposed on a first surface of the semiconductor substrate (13b depicted in Fig. 1 as disposed on, or in close proximity, a first top surface of the cited semiconductor substrate 11; see [0053] “n-type amorphous silicon layer 13b”); 
a second conductive area disposed on a second surface of the semiconductor substrate which is opposite the first surface of the semiconductor substrate (13a depicted in Fig. 1 as disposed on, or in close proximity, a second bottom surface of the cited semiconductor substrate 11 which is opposite the cited first top surface of the semiconductor substrate 11; see [0053] “p-type amorphous silicon layer 13a”);
a first transparent conductive oxide layer disposed on the first conductive area (14b depicted in Fig. 1 as disposed on, or in close proximity, the cited first conductive area 13a; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); 
a second transparent conductive oxide layer disposed on the second conductive area (14a depicted in Fig. 1 as disposed on, or in close proximity, the cited second conductive area 13b; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); and 
a plurality of first metal electrode lines (15a, Fig. 1; see [0013]) 
extending in a first direction on the first transparent conductive oxide layer, respectively (see Fig. 1 depicting the cited plurality of first metal electrode lines 15b extending in a first direction on the cited first transparent conductive oxide layer 14b), and wherein
each of the plurality of first metal electrode lines is electrically connected to an adjacent first metal electrode line via only the first transparent conductive oxide layer on one semiconductor substrate without a finger electrode (such as exemplified in Fig. 3, each of the corresponding plurality of first metal electrode lines, corresponding to cited plurality of first metal electrode lines 15b, is electrically connected to an adjacent first metal electrode line via only the cited first transparent conductive oxide layer 14b on the semiconductor substrate without a finger electrode), and wherein 
there is no finger electrode disposed on the first transparent conductive oxide layer and in the second direction perpendicular to the first direction (the structure depicted in Fig. 1 and Fig. 3 is cited to read on the claimed “there is no finger electrode disposed on the first transparent conductive oxide layer and in the second direction perpendicular to the first direction” because there is no other electrode disposed on the cited first transparent conductive oxide layer and in the second direction perpendicular to the cited first direction).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the solar cell design of Mu et al. for the solar cell design of Ishikawa et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a solar cell design in a solar cell module of interconnected solar cells, supports a prima facie obviousness determination (see MPEP 2143 B). 
Mu et al., as modified above, does not teach the specifically claimed shape of the plurality of first metal electrode lines.
However, Ishihara et al. discloses a solar cell panel (see Title). Ishikawa et al. discloses a plurality of first metal electrode lines 5/5’ integrated with a plurality of interconnectors 7/7’ (see Fig. 4), wherein each of the plurality of interconnectors 7/7’ is connected to overlap only one metal electrode line 5/5’ respectively among the plurality of first metal electrode lines (Fig. 4). 
Ishihara et al. discloses wherein the plurality of first metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first direction and plurality of line portions that interconnects the plurality of pad portions, and wherein each pad portion has a large width than the plurality of interconnectors, and the line portion has a smaller width than the plurality of interconnectors (see Fig. 4 and annotated Fig. 4 below depicting the cited plurality of first metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first horizontal direction and plurality of line portions that interconnects the cited plurality of pad portions, and wherein each cited pad portion has a large width than the cited plurality of interconnectors 7, and the each of the cited line portions has a smaller width than the cited plurality of interconnectors 7).

    PNG
    media_image1.png
    725
    1144
    media_image1.png
    Greyscale

Annotated Fig. 4

Ishihara et al. teaches the plurality of electrode lines shaped with pad portions and line portions is to tailor interconnector fixing strength and peeling (see [0003).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified shape of the plurality of first metal electrode lines and plurality of interconnectors in the solar cell panel of Mu et al., as modified above, to include the shape of the plurality of electrode lines with pad portions and line portions of Ishihara et al. because it would have led to tailoring fixing strength and peeling of the plurality of interconnectors.
Mu et al., as modified above, does not specifically teach the diameter of the plurality of wiring interconnectors.
However, Ishikawa et al. teaches the plurality of interconnectors have a diameter ranging from 100 um to 300 um (see [0018] exemplifying “0.1-0.3 mm” for the conductor which is cited to read on the claimed “the plurality of interconnectors have a diameter ranging from 100 um to 300 um” because the cited plurality of interconnectors comprise a diameter within the claimed range of “100 um to 300 um”, such as “0.1-0.3 mm”) and teaches the diameter directly affects hindering light reception (see [0018]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the diameter of the plurality of interconnectors in the panel of Mu et al., as modified above, and arrive at the claimed range for diameter through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the hindering of light reception.
Mu et al., as modified above, does not discloses wherein each of the plurality of interconnectors comprises a core layer coated by a solder layer. 
However, Ishikawa et al. wherein a plurality of interconnectors (31, Fig. 3) includes a core layer formed of a metal (see [0016] such as copper wire) and a solder layer coating a surface of the core layer (see [0013] teaching metal containing coating on the cited core layer cited to read on the claimed “solder layer” as it coats a surface of the cited core layer, electrically and physically joins electrically conductive surfaces, and contains metal). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the core layer/solder layer material of Ishikawa et al. for the material of the plurality of interconnectors of Mu et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material of interconnectors interconnecting solar cells, supports a prima facie obviousness determination (see MPEP 2144.07).
Mu et al., as modified above, teaches the plurality of interconnectors are connected to the plurality of first metal electrode lines, respectively, via the solder layer of the plurality of interconnectors as the cited solder layer is an outer coating of the cited interconnectors which connects, or joins/couples, the cited interconnectors to the cited plurality of metal electrode lines.
Mu et al., as modified above, teaches “wherein each pad portion has a larger width than each core layer of the plurality of interconnectors” because Ishihara et al. teaches each pad portion has a larger width than the plurality of interconnectors 7 (Fig. 4 and annotated Fig. 4 above) which, when the material of the interconnector is selected to include the cited core/coating material of Ishikawa et al., provides for each pad portion having a larger width than each interconnector which includes the core layer within the material of the interconnector. 
Mu et al., as modified above, teaches “each line portion as a smaller width than each core layer of the plurality of interconnectors” because Ishihara et al. teaches each line portion has a smaller width than the plurality of interconnectors 7 (Fig. 4 and annotated Fig. 4 above) which, when the material of the interconnector is selected to include the cited core/coating material of Ishikawa et al., provides for each line portion having a smaller width than each interconnector which includes the core layer within the material of the interconnector.
Mu et al., as modified above, teaches “wherein a maximum width of each solder layer of the plurality of interconnectors is less than a maximum width of each pad portion” because Ishihara et al. teaches a maximum width of each of the plurality of interconnectors 7 is less than a maximum width of each pad portion (Fig. 4 and annotated Fig. 4 above) which, when the material of the interconnector is selected to include the cited core/coating material of Ishikawa et al., provides for a maximum width of each of the plurality of interconnectors, which includes the solder layer within the material of the interconnector, being less than a maximum width of each pad portion.
With regard to claim 19, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein each of the plurality of solar cells includes
a first passivation layer disposed between the semiconductor substrate and the first conductive area (12a depicted in Fig. 1 as disposed between the cited semiconductor substrate 11 and the cited first conductive area 13a), and
a second passivation layer disposed between the semiconductor substrate and the second conductive area (12b depicted in Fig. 1 as disposed between the cited semiconductor substrate 11 and the cited second conductive area 13b).
With regard to claim 20, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses further comprising 
a plurality of second metal electrode lines, which are disposed between the second transparent conductive oxide layer and the plurality of interconnectors, via additional solder layers (see Mu et al. at [0040] teaching a plurality of bus bars on the back surface cited to read on the claimed “plurality of second metal electrode lines” which would provide for the claimed “disposed between the second transparent conductive oxide layer and the plurality of interconnectors, via additional solder layers” as Ishikawa et al. is cited to teach the second transparent conductive oxide layer on the back surface of the solar cell design and the plurality of interconnects would connect to the second transparent conductive oxide layer through the solder layer of the core/solder layer material suggested by Ishikawa et al. above).
With regard to claim 21, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein
the solder layer includes an inflection point where a curvature of which varies, located on a side surface of the solder layer (as depicted in annotated Fig. 3 of Ishikawa et al. below, the interconnectors include an inflection point where a curvature of which varies, located on an outer horizontal side surface of the interconnector which includes the solder layer within the material of the interconnector).

    PNG
    media_image2.png
    342
    492
    media_image2.png
    Greyscale

Annotated Fig. 3
With regard to claim 24, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein
the plurality of pad portions directly contact the first transparent conductive oxide layer (as the solar cell design suggested by Ishikawa et al. teaches a plurality of electrode lines 15a directly contacting the cited first transparent conductive oxide layer 14a, the cited plurality of pad portions of the modified metal electrode lines of Mu et al., as modified above, would be directly contact the cited first transparent conductive oxide layer).
With regard to claim 26, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein
the plurality of interconnectors and the plurality of first metal electrode lines are parallel and overlap, respectively (recall Ishihara et al., Fig. 4).
With regard to claim 27, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein
the core layer has a rounded shape (see annotated Fig. 3 of Ishikawa et al. above depicting the cited interconnector, which includes the cited core layer within the material of the interconnector, having a rounded shape around the cited inflection point).
With regard to claim 28, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein
the solder layer has a small thickness coating an upper surface of the core layer (see [0047] teaching coating thickness, which includes on an upper surface, between 5 to 30 microns),
the small thickness being equal to 20% or less of the width of the core layer (see [0018] teaching width of core layer between 0.05 to 0.5 millimeters which is cited to provide for the claimed “the small thickness being equal to 20% or less of the width of the core layer” because the suggested range for small thickness, recall between 5 to 30 microns, and the suggested range for width of the core layer, recall between 0.05 to 0.5 millimeters, includes values equal to 20% or less).
With regard to claim 29, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al., as modified above, does not teach wherein the plurality of pad portions include first pad portions adjacent to opposite ends of the plurality of first metal electrode lines and second pad portions excluding the first pad portions, wherein each of the first pad portions has at least a larger length of width than each of the second pad portions.
However, Ishihara et al. teaches, in a different embodiment, pad portions which include a widened area (see Fig. 5). Ishihara et al. teaches the widening provides for increased connection strength.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the shape of the cited plurality of pad portions in the panel of Mu et al., as modified above, to include the widened shape suggested by Ishihara et al. because it would have provided for increased connection strength.
Mu et al., as modified above, teaches “wherein the plurality of pad portions include first pad portions adjacent to opposite ends of the plurality of first metal electrode lines and second pad portions excluding the first pad portions, wherein each of the first pad portions has at least a larger length of width than each of the second pad portions” as the shape of the pad portions cited in Fig. 5 and depicted in annotated Fig. 5 below includes first pad portions adjacent to opposite left and right ends of the plurality of first metal electrode lines and second pad portions towards the center of the panel excluding the first pad portions, wherein each of the first pad portions has a length of width that is larger than a length of width of each of the second pad portions.

    PNG
    media_image3.png
    349
    925
    media_image3.png
    Greyscale

Annotated Fig. 5
With regard to claim 30, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al., as modified above, teaches the maximum width of the solder layer of 5-30 microns (recall Ishikawa et al. at [0047]).
Mu et al., as modified above, does not teach a maximum width of the pad portion which would provide for the claimed ratio of 1:1.1 to 1:3.33.
However, the width of the pad portion is a result effective variable and Ishihara et al.  teaches the width directly affects the connection strength.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the maximum width of the pad portion in the panel of Mu et al., as modified above, and arrive at the claimed range for a ratio of 1:1.1 to 1:3.33 through routine experimentation (see MPEP 2144.05).
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishihara et al. (JP 2000-261012 A) and Ishikawa et al. (JP 2016-186842 A), and in further view of Lee et al. (U.S. Pub No. 2014/0373911 A1).
With regard to claim 2, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. 
Mu et al. does not disclose wherein the number of the plurality of interconnectors ranges from 12 to 30.
However, the number of the plurality of interconnectors is a result effective variable which directly affects the amount of shading on the surfaces of the solar cells (see Lee et al. at [0094] teaching interconnectors and conductors on the surface of the solar cells directly affect shading).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art optimized the number of the plurality of interconnectors in the panel of Mu et al., as modified above, and arrive at the claimed range of 12 to 30 through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the shading on the solar cells. 
With regard to claim 3, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al. does not disclose wherein the plurality of interconnectors are spaced apart from one another at the constant pitch, and the pitch ranges from 3 to 11 mm. 
However, the pitch of the plurality of interconnectors is a result effective variable which directly affects the amount of shading on the surfaces of the solar cells (see Lee et al. at [0094] teaching interconnectors and conductors on the surface of the solar cells directly affect shading). Lee et al. teaches the balance between interconnector/conductor width and pitch can lead to minimizing shading see ([0051-0056]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the pitch of the plurality of interconnectors in the panel of Mu et al., as modified above, and arrive at the claimed range of from 3 to 11 mm through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing shading on the solar cells.
With regard to claim 4, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al. does not disclose wherein the plurality of interconnectors are spaced apart from one another at the constant pitch, and the pitch ranges from 2% to 7% of a length of one of the plurality of solar cells in a direction perpendicular to the first direction in which the plurality of first metal electrode lines extend. 
However, the pitch of the plurality of interconnectors is a result effective variable which directly affects the amount of shading on the surfaces of the solar cells (see Lee et al. at [0094] teaching interconnectors and conductors on the surface of the solar cells directly affect shading). Lee et al. teaches the balance between interconnector/conductor width and pitch can lead to minimizing shading see ([0051-0056]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the pitch of the plurality of interconnectors in the panel of Mu et al., as modified above, and arrive at the claimed range of from 2% to 7% of a length of one of the plurality of solar cells in a direction perpendicular to the first direction in which the plurality of first metal electrode lines extend through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing shading on the solar cells.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishihara et al. (JP 2000-261012 A) and Ishikawa et al. (JP 2016-186842 A), and in further view of Saita et al. (U.S. Pub. No. 2009/0032081 A1).
With regard to claim 14, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al. does not disclose further comprising a transparent adhesive sheet configured to cover the plurality of interconnectors.
However, Saita et al. discloses a solar cell panel (see Title) and discloses a transparent adhesive sheet 4 configured to cover a plurality of interconnectors (as depicted in Fig. 1 as including a material disposed on the plurality of interconnectors 11) in order to protect the solar cell (see [0038]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the solar cell panel of Mu et al., as modified above, to include the cited transparent adhesive sheet of Saita et al. because it would have provided for protection of the solar cell.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishihara et al. (JP 2000-261012 A) and Ishikawa et al. (JP 2016-186842 A), and in further view of Dufoureq et al. (U.S. Pub. No. 2015/0020864 A1).
With regard to claims 16 and 17, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al. does not disclose wherein at least one of the first transparent conductive oxide layer and the second transparent conductive oxide layer includes carbon nano-tubes dispersed in an upper surface thereof. 
However, Dufoureq et al. discloses a solar cell panel (see Title and Abstract) and teaches transparent electrode layers can be formed of ITO, or materials like carbon nano-tubes (see [0055] “carbon nanotubes” cited to read on a conductive material dispersed in an upper surface of a transparent electrode layer as the transparent electrode layer is formed of carbon nanotubes).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the carbon nanotube material suggested by Dufoureq et al. for the transparent conductive oxide layers of Mu et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a transparent conductive electrode layer for a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishihara et al. (JP 2000-261012 A) and Ishikawa et al. (JP 2016-186842 A), and in further view of Harada et al. (U.S. Pub. No. 2017/0170342 A1).
With regard to claim 23, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al., as modified above, does not teach wherein the first surface of the semiconductor substrate and the first transparent conductive oxide layer have protrusion, and the protrusions of the first transparent conductive oxide layer extends into the plurality of pad portions.
However, Harada et al. discloses a solar cell panel (see Abstract) and teaches the first surface of the semiconductor substrate and the first transparent conductive oxide layer have protrusion (see Fig. 1), and the protrusions of the first transparent conductive oxide layer extends into the surface electrode (8, Fig. 1). Harada et al. teaches the protrusions provide for a textured surface (see [0073]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first surface of the semiconductor substrate and the first transparent conductive oxide layer of Mu et al., as modified above, to include the protrusions, as suggested by Harada et al., because it would have provided for a textured surface and would have led to the predictable results of light trapping. Mu et al., as modified above, teaches the protrusions of the first transparent conductive oxide layer extends into the plurality of pad portions as Harada et al. teaches the deposition of the surface electrode 8 provides for a corresponding texture.

Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive.
Applicant notes none of the previously cited prior art references individually teach all of the claimed limitations. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                            December 2, 2022